Notice of Allowance
Claims 1, 4-8, and 11-14 are allowed. 
The following is a statement on the Examiner’s reasons for allowance:

Regarding Claim 1, Applicant has incorporated limitations that are similar to previously objected claim 3 and intervening claim 2.  The reasons for allowance were stated in the previous Office Action and therefore will not be repeated here.  Claims 4-5 and 7 are allowed because they depend on claim 1. 

Regarding Claim 6, claim 6 was objected to in the previous Office Action as containing allowable subject matter and applicant now has converted claim 6 into an independent claim.  

Regarding Claim 8, Applicant has incorporated limitations that are similar to previously objected claim 10 and intervening claim 9.  The reasons for allowance were stated in the previous Office Action and will not be repeated here.  Claims 11-14 are allowed because they depend on claim 8. 

						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 7, 2021